UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 02-40324
                        Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus

           WILLIAM DURAN HARBIN; WILLIAM DAVID HARBIN,

                                           Defendants-Appellants.


          Appeals from the United States District Court
                for the Southern District of Texas
                          (C-01-CR-221-2)

                        December 3, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     William Duran Harbin and William David Harbin (the Harbins)

appeal their convictions for conspiracy to possess and possessing

marijuana with the intent to distribute, in violation of 21 U.S.C.

§§ 846 and 841(a)(1).

     First, they assert the convictions violate Wharton’s Rule.

Because this contention is raised for the first time on appeal, it




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
is reviewed only for plain error.          E.g., United States v. Vonn, 122

S. Ct. 1043, 1046 (2002).

      The   Harbins   have   not     demonstrated     any    error,     plain    or

otherwise.    Wharton’s Rule bars conspiracy convictions when the

underlying    substantive     offense      cannot     be    committed     without

cooperative action.     United States v. Payan, 992 F.2d 1387, 1390

(5th Cir. 1993). The Harbins’ assertion that their possession with

intent to distribute offense required a plurality of criminal

agents is incorrect.         Needless to say, this offense does not

require the cooperation of two persons. See 21 U.S.C. § 841(a)(1);

United States v. Miller, 146 F.3d 274, 280 (5th Cir. 1998).

      The Harbins next challenge the sufficiency of evidence to

support their convictions.         Assuming this issue was preserved at

trial, evidence is sufficient if, “after viewing the evidence in

the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a

reasonable   doubt”.       Jackson    v.    Virginia,      443   U.S.   307,    319

(1979)(emphasis in original). The Harbins only contend they cannot

be   convicted   on   co-conspirator       Gilberto     Olivarez’s      testimony

because Olivarez is a felon, has a reputation for lying, and

testified in exchange for leniency at his sentencing.

      Even assuming the Harbins’ convictions were based solely on

Olivarez’s    testimony,     the     verdict   may     be    sustained    unless

Olivarez’s testimony is incredible as a matter of law — that the


                                       2
testimony asserted “facts that the witness physically could not

have observed or events that could not have occurred under the laws

of nature”.   United States v. Gadison, 8 F.3d 186, 190 (5th Cir.

1993) (internal punctuation and citation omitted); United States v.

Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994), cert. denied 513 U.S.

1156 (1995) & 514 U.S. 1097 (1995).

     The Harbins have not made that showing.    Instead, they simply

challenge his general credibility.    This court will not overturn a

jury’s credibility determination.     See United States v. Restrepo,

994 F.2d 173, 182 (5th Cir. 1993).

                                                        AFFIRMED




                                3